MEMORANDUM OPINION
{¶ 1} On June 7, 2004, appellant, Robin M. Keyerleber, filed a notice of appeal from a May 12, 2004 judgment of the Ashtabula County Court of Common Pleas. In that judgment, the trial court awarded emergency custody of the minor children to appellee, Robert S. Keyerleber, until temporary custody could be determined.
 {¶ 2} On October 10, 2004, this court issued a judgment entry ordering appellant to show cause why this appeal should not be dismissed due to lack of a final appealable order. Specifically, this court noted that temporary custody orders are interlocutory in nature and generally not final and appealable. Brooks v. Brooks (1996), 117 Ohio App.3d 19.
 {¶ 3} On October 20, 2004, appellant filed a memorandum in support of jurisdiction. Appellee responded by filing an objection to the memorandum in support of jurisdiction.
 {¶ 4} Appellant asserts that this is a final appealable order pursuant to R.C. 2505.02(B)(1) in that the order affects a substantial right in an action that in effect determines the action and prevents a judgment. While this court does not take issue with the fact that a substantial right has been affected, it is clear that a final judgment has not been prevented.
 {¶ 5} The proper analysis was set forth by the Tenth District Court of Appeals in Brooks, supra. Appellant has failed to bring to this court's attention any reason not to follow the Brooks decision. An interlocutory or temporary order is simply not a final appealable order.
 {¶ 6} Accordingly, this appeal is hereby sua sponte dismissed.
 {¶ 7} Appeal dismissed.
Ford, P.J., O'Neill, J., concur.